 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   VICTOR RODRIGUEZ, et al.,                           Case No. 1:18-cv-00252-SAB

10                  Plaintiffs,                          ORDER VACATING APRIL 24, 2019
                                                         HEARING
11          v.

12   M.J. BROTHERS, INC., et al.,

13                  Defendants.

14

15          Currently before the Court is Plaintiffs’ motion for preliminary approval of a class action

16 settlement which was continued to April 24, 2019.             On April 17, 2019, Plaintiff filed

17 supplemental briefing addressing issues raised in a findings and recommendations that has since

18 been vacated.

19          The Court, having reviewed the record, finds this matter suitable for decision without oral

20 argument. See Local Rule 230(g). Accordingly, the previously scheduled hearing set on April

21 24, 2019, is HEREBY VACATED and the parties need not appear at that time.

22
     IT IS SO ORDERED.
23

24 Dated:     April 19, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
